Citation Nr: 0421032	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-22 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for residuals of a 
lower jaw injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
January 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.   

The veteran appeared at a hearing at the RO before a hearing 
officer in June 2003.  A transcript of the hearing has been 
made a part of the veteran's record.


REMAND

Preliminary review of the record reveals that the veteran has 
not been afforded VA examinations in connection with the 
issues on appeal.  See generally 38 C.F.R. § 3.159(c)(4) 
(2003).  The facts of this case also show that an injury to 
the mandible as well as otitis externa and a two-inch 
traumatic scar of the left ear were noted in service medical 
records.  The Board notes that service connection has already 
been established for a nasal fracture based on a 1968 injury 
during an authorized boxing competition.  In view of the 
service medical record entries and the veteran's statements 
and testimony, the Board believes that the veteran should be 
afforded appropriate VA examinations with etiology opinions 
to fully comply with 38 C.F.R. § 3.159(c)(4) (2003) in this 
case.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of the claimed 
tinnitus and residuals of a lower jaw 
injury.  It is imperative that the claims 
file be made available to and be reviewed 
by the examiners.  After examining the 
veteran and reviewing the claims file (to 
specifically include the veteran's 
service medical records) the appropriate 
examiner should clearly report whether 
the veteran currently suffers from 
tinnitus and/or residuals of a lower jaw 
injury which is at least as likely as not 
(a 50% or higher degree of probability) 
related to the veteran's active duty 
service or any injury or disease suffered 
during such service. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless both issues on appeal 
are granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

